DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see at least pp. 8-10 of Remarks filed 7/11/22, with respect to claims 1-4 and 6-16 have been fully considered and are persuasive.  The 35 USC 112(b), 102 and 103 rejections of claims 1-4 and 6-16 have been withdrawn. 
Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the amendments change the scope of the claim, leading to a new interpretation of Greenwood as set forth below. Greenwood discloses multiple iterations, where the subsequent iterations include equalizer settings based on previously selected preferred equalizer settings of the user, which are selected by the user (see at least ¶0022-0027 and Fig. 2.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 2016/0197591 A1) in view of Strogis et al. (US 2016/0366518 A1) hereinafter “Strogis.”
As to claim 17, Greenwood discloses a computer-implemented method comprising: 
receiving a first user ranking of a first acoustic filter response and a second user ranking of a second acoustic filter response, wherein each of the first acoustic filter response and the second acoustic filter response is based on a plurality of preferred frequency responses, and each preferred frequency response is selected by at least one user of a plurality of users (¶0023-0027, Fig. 2. A population 207 of equalizer settings is based on a plurality of preferred equalizer settings selected by a user. There preferred settings are then presented in pairs to the user who choses between (i.e. ranks) the two. It is further obvious that the user can be one of a plurality of people who do an equalizer test. The input from these other people is not required as claimed.); 
based on the first user ranking and the second user ranking, generating a third acoustic filter response (¶0023-0027, Fig. 2. Process repeats. New setting 206 generated based on user preferred choices.); and 
based on the third acoustic filter response, adjusting a frequency response of the audio playback device (¶0018, ¶0020 and ¶0027. New equalizer settings representing the user’s preference applied.).
Greenwood does not expressly disclose the adjustment based on a previously measured characteristic frequency response of an audio playback device.
Greenwood in view of Strogis discloses the adjustment based on a previously measured characteristic frequency response of an audio playback device (Strogis, ¶0226 and ¶0240. EQ adjustment based on previous playback device data from database.).
Greenwood and Strogis are analogous art because they are from the same field of endeavor with respect to user EQ settings.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use stored device settings, as taught by Strogis. The motivation would have been to improve quality by using stored information that already characterized the acoustic response of the headphone/device to be used (¶0226).
As to claim 18, Greenwood in view of Strogis discloses wherein the third acoustic filter response comprises a combination of the first acoustic filter response and the second acoustic filter response (Greenwood, ¶0027. Several round of equalizer setting comparisons produces a combination of the highest scoring equalizer settings.).
As to claim 19, Greenwood in view of Strogis discloses prior to receiving the first user ranking, playing back a test audio signal with the audio playback device by processing the test audio signal with the first acoustic filter response (Greenwood, ¶0022-0027. Audio signal played to user with first equalizer setting option before selection.); and 
prior to receiving the second user ranking, playing back the test audio signal with the audio playback device by processing the test audio signal with the second acoustic filter response (Greenwood, ¶0022-0027. Audio signal played to user with second equalizer setting option before selection.).
As to claim 20, Greenwood does not expressly disclose receiving model information for the audio playback device; and based on the model information, retrieving the previously measured characteristic frequency response of the audio playback device.
Greenwood in view of Strogis discloses receiving model information for the audio playback device (Strogis, ¶0084 and ¶0233. Headphone of a particular model.); and 
based on the model information, retrieving the previously measured characteristic frequency response of the audio playback device (Strogis, ¶0084 and ¶0233. “A headphone profile may include digital equalization filter parameters that characterizes the acoustic response of a particular model of headphones.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use measured characteristics of the headphone model, as taught by Strogis. The motivation would have been to save time and improve audio output quality by using parameters that are already for the model of headphone.

Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the differences between the instant application and the closest prior art of record were persuasive. See at least pp. 8-10 of Remarks filed 7/11/22.
The combination of the newly added limitations with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654